          Case 8:21-mj-00464-DUTY
                 Case 1:21-cr-00430-RA
                                    Document
                                        Document
                                             5 Filed
                                                 7-3 07/01/21
                                                      Filed 07/06/21
                                                                Page 1Page
                                                                       of 1 1Page
                                                                              of 1 ID #:22
                                         I1NiTED STATES ~DISTRIC'T COURT'
                                        CENTRAL DISTRICT OF CAL1F012N1A

 L!NII'LD S`I'A"I'ES OF AMERICA.                                             ~ ~~~~si N~~n.~f3ia.
                                                          YI,;a1N i'll~l~'




                                                                                                WAIVER OF RIGHTS
                                                                                             (nUT OF DISTRICT CASF,S)
                                                       DL-.FENU-INT'.


        1 understand t11at charges are petldi_ng i~l the l7     •District of '~~\I Q.l ~,7~L/
allegin~~ violation of ~~'.l'SN,~I ~ I alS/e ~. ~Jc~'• 11 OS and. that [have been arrested in this district and
                           l"1'ille and ,Section Prohuri r:,Supervised Release)
take~l before a United States IVIa`~istrate Judge, who has informed Inc of tlls~ charges and
       (l)      have an identity hearing t~ determine whether I am the pers n nan            ~~~ ~t
       (2)      arrival. ofd process;                                             a'~~~
                                                                                                            '             _~~
-C/reck one o~ily-
                                                                                                                                   A
q         CXCLCJDING P120BATI~N OR SUI'EItVISFD RELEASE CA ~~"-"'~'                                  D~~'~-►
          (3)  have a preliminary hearing (unless an indictment has been re B a or an inortnation filed) to
               determine whether there is probable cause to Uelieve an oilense has been committed by me, the
               hearing to b~ held in this district or the district of prosecution; and
          (4)  re~~uest transfer of the proceedings to this district under Rule 20, Fed.R.Crim.P., in order to plead.
               guilty.

❑        PROBATION OR SUPERVISCD REL:EAS~ CASES:
        (~)  have a preliminary hearing (iii the violation charged allegedly occurred in this district, and I am
             held in custody solely on that charge) undcx 1Zule ~2.1(b), Fed.R.Crim.P., to determine whether
             there is probable cause to believe I have violated. the terns of my probation/supervised release.

          I HEREBY WAIVE(GIVE U1') MY IZIGHT(S) TO:

          ❑      h:~ve an identity hearing
          ~
          C      arrival of process
          ❑      have a preliminary hearing
                 have an ,identity heariiag, and. I have been informed. that 1 have no right tv a pi•el mina~ry hearing
          ❑      have an identity hcarin~~:, but 1 request that a preliminary hearing be Held in the prosccuti~lg
                 district.                                          ~I ~ ~~ / ,, „
                                                                           ~dV ~_. ~~~G~/~~ _0
                                                          n~r~~,d~,~,~

                                                                                                       ~)"~/'
                                                                      Defense



                                                                      United S[~trs Maautrate Judge

                                                                                                    K~,~~~~v r. ~,.~: .
I have translated this Waiver to the defendant in thi;                                                                          language.

Date
                                                                      I nter~~reter(if required)



A7-L4 (09/091                           WAIVER OF R[Gil"1'S(OU"f OF llIS7'Ii1C'f C-'1SES)
